Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 12, 15-16, 28-33, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0217979 to Blackadar, et al. (“Blackadar”) in view of U.S. Patent Publication No. 2012/0271380 to Roberts, et. al. (“Roberts”) in further view of U.S. Patent Publication No. 2012/0094258 to Langheier, et. al. (“Langheier”).

Regarding claim 1, Blackadar discloses 
The claimed monitoring system comprising: ([0020]: the reference teaches an intelligent activity monitor 100)
obtaining, by a client computing device paired with a continuous glucose monitoring device associated with a patient, identifying information associated with the patient ([0074]: the fitness sensing system 111, which is being interpreted as a monitoring device, is coupled to a physiological sensing element, such as a light-sourced based blood glucose reader (see para. [0075]), construed as a continuous blood glucose reader, which can obtain measurement data. [0179] discloses a private key encryption, which is a form of identifying information) via one or more graphical user interface (GUI) elements provided by a client application at the client computing device (para. [0063]: an external device, such as a mobile phone (interpreted as a client device) includes a graphical user interface element corresponding to a plurality of event types, such as a blood glucose event or a blood pressure event), wherein the identifying information is transmitted to a remote device on a communications network ([0090]: the data is transmitted to a remote device connected to a data service, construed to be a communications network) to create a patient monitoring record for the patient in a database (para. [0174]: the system collects sensed parameters and uploads the data to a server, construed as a patient monitoring record) and establish an association between the client application and the patient monitoring record in the database (Blackadar, para. [0089]: activity data, construed as event log data, is received along with descriptive information, such as, “a measure of intensity or pace of the activity, a measure of energy expended during the activity, a measure of distance traveled during the activity, and a duration of the activity,” which is associated with the event and is maintained as such);
monitoring, by the client application at the client computing device ([0074]: the fitness sensing system 111 monitors physiology, such as blood glucose), a Bluetooth Low Energy (BLE) ([0063]: a transceiver comprising a Bluetooth port) the continuous glucose monitoring device being coupled to a sensing element to obtain glucose measurement data for the patient ([0074]: the fitness sensing system 111, which is being interpreted as a monitoring device, is coupled to a physiological sensing element, such as a blood glucose reader, which can obtain measurement data), store the glucose measurement data in a data storage element at the continuous glucose monitoring device ([0063]: activity monitor 100, which is at the fitness sensing system, stores data, such as the glucose measurement data)  
receiving, by the client computing device, the glucose measurement data from the continuous glucose monitoring device over the personal area network via the communications session ([0063]: a mobile device, construed to be the client computing device, can communicate with other devices, such as, activity monitor 100 via a network. The activity monitor 100 is configured to send and receive data with devices on the network, construed as a communications network); 
automatically uploading, by the client computing device ([0090]: characteristics of the activity data, construed to be measurement data, is uploaded to a remote device via data service 360, construed to be the second network), the glucose measurement data to a remote device on the second network different from the personal area network ([0090]: a remote device connected to a data service, construed to be a second network, which is different than the personal area network, and see para.[0231] “data may be ported automatically by a versatile sensor without any data uploading or downloading actions required by the user”), wherein the glucose measurement data is uploaded in the background and maintained hidden (para. [0231]: the data is ported without any data uploading or downloading actions required by the user, construed as in the background and maintained hidden because no actions are required by the user and activity monitor 100, which is at the fitness sensing system, stores data, such as the glucose measurement data, see para. [0063]) and the remote device stores the glucose measurement data in association with the patient monitoring record and (para. [0231]: the data, including the measurement data and sensed parameters (para. [0274]) are uploaded to the server, construed as the remote device);
automatically uploading the event record from the client computing device to the remote device upon creation of the event record at the client computing device ([0090]: characteristics of the activity data, construed to be an event record, are uploaded to a remote device via data service 360).
The method of Blackadar discloses securely sending and receiving data over a network. (Blackadar, paras. [0073], [0184]). However, the method of Blackadar does not explicitly recite:
a personal area network different than the communications network for a data ready indication in advertisement packet of a message communicated from the continuous glucose monitoring device; 
provide the data ready indication when an amount of stored glucose measurement data exceeds a threshold, wherein the client application limits establishing communications sessions with the continuous glucose monitoring device when the data ready flag is not set;
in response to detecting the data ready flag: autonomously establishing, by the client computing device, a communications session with the continuous glucose monitoring device on the personal area network using stored identification information for the continuous glucose monitoring device;
providing, by the client application at the client computing device, a home screen GUI display including an add event button;
in response to selection of the add event button, providing, by the client application at the client computing device, an event type selection GUI display including a plurality of 
in response to selection of one of the plurality of selectable GUI elements, providing, by the client application at the client computing device, an event description GUI display including one or more GUI elements prompting the patient for receiving descriptive information characterizing a selected type of lifestyle event in a manner that is influenced by the selected type of lifestyle event;
creating, at the client computing device, an event record maintaining an association between the selected type of lifestyle event and the descriptive information associated with the event; and 
Roberts teaches that it is old and well known in the art of data communications to monitor, a personal area network different than the communications network for a data ready indication in an advertisement packet of a message communicated from devices (Roberts, para. [0096] - [0097]: a session is monitored for a data ready flag, such as a handshake between two entities, construed as a different network, by evaluating the session prior to creating a secure communication session over a network; the evaluation can be initiated by a monitoring device, such as an implanted medical device, see para. [0097]) and provide the data ready flag when an amount of stored glucose measurement data exceeds a threshold (Roberts, para. [0104]: a communications sessions can be triggered, for example, when a threshold is reached), wherein the client application limits establishing communications sessions with the continuous glucose monitoring device when the data ready flag is not set (Roberts, para. [0096]: the handshaking process can set interrupt procedures and other protocol, construed as limiting a communications session);
in response to detecting the data ready flag: autonomously establishing, by the client computing device, a communications session with the continuous glucose monitoring device on the personal area network using stored identification information for the continuous glucose monitoring device (Roberts, [0058]: upon authentication, IMD 20 and programmer 32 autonomously being to communicate securely) to improve data transfer. Roberts, para. [0034].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Blackadar to establish a communications session in response to the data ready flag as taught by Roberts in order to improve data transfer because Roberts suggests this feature is desirable to create a secure connection between devices. 
Langheier teaches that it is old and well known in the art of healthcare to include providing, by the client application at the client computing device, a home screen GUI display including an add event button (Langheier, Fig. 19A: a GUI display, including an add entry button);
in response to selection of the add event button, providing, by the client application at the client computing device, an event type selection GUI display including a plurality of selectable GUI elements (Langheier, [0077]; Fig. 19B: selection of the add entry button being the screen in Fig. 19B, which includes a plurality of selectable elements to add a new meal or activity) corresponding to various different types of lifestyle events likely to influence the glucose level of the patient for indication of a type of lifestyle event of the various different types of lifestyle events to add to an event log (Langheier, [0077]; Fig. 19B: a new meal or activity are lifestyle events that would influence glucose levels and are used to create a log, such as total calories eaten);
in response to selection of one of the plurality of selectable GUI elements, providing, by the client application at the client computing device, an event description GUI display including one or more GUI elements (Langheier, [0079]; Fig. 20: selection of the add entry button bring up an “add an activity” interface, which allows user to select and then describe an activity) prompting the patient for receiving descriptive information characterizing a selected type of lifestyle event (Langheier, [0080]; Fig. 23: showing a prompt to describe the activity, such as by entering a new food entry) in a manner that is influenced by the selected type of lifestyle event (Langheier, [0080]; Fig. 23: the food entry is influenced by the particular lifestyle event that was entered, so when a “breakfast” activity is selected, the user is prompted to enter a food, such as breakfast cereal);
creating, at the client computing device, an event record maintaining an association between the selected type of lifestyle event and the descriptive information associated with the event (Langheier, [0063]; Fig. 2: the entries are stored in history).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Blackadar and Roberts to include providing, by the client application at the client computing device, a home screen GUI display including an add event button; in response to selection of the add event button, providing, by the client application at the client computing device, an event type selection GUI display including a plurality of selectable GUI elements corresponding to various different types of lifestyle events likely to influence the glucose level of the patient for indication of a type of lifestyle event of the various different types of lifestyle events to add to an event log; in response to selection of one of the plurality of selectable GUI elements, providing, by the client application at the client computing device, an event description GUI display including one or more GUI elements prompting the patient for receiving descriptive information characterizing a selected type of lifestyle event in a manner that is influenced by the selected type of lifestyle event; creating, at the client computing device, an event record maintaining an association between the selected type of lifestyle event and the descriptive information associated with the event; as taught by Langheier in order to improve diabetes care because Roberts suggests this feature is desirable to improve the consistency with which more of us understand how and what we eat. 

claim 10, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
the glucose measurement data comprises glucose levels sensed by the interstitial glucose sensing element and characteristic impedances associated with the interstitial glucose sensing element. (Blackadar – para. [0077]: “[a] second package of the sensing system may comprise a blood glucose monitor.” A blood glucose monitor is capable of providing glucose level data).
Blackadar discloses a blood glucose monitor. Blackadar, para. [0074]. However, Blackadar does not explicitly recite the sensing element comprises an interstitial glucose sensing element inserted into the patient.
Roberts teaches that it is old and well known in the art of healthcare that the sensing element comprises an interstitial glucose sensing element inserted into the patient (para. [0003]: an implantable device is inserted into the patient. Roberts, para. [0003]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include a sensing element comprising an interstitial glucose sensing element inserted into the patient (as taught by Roberts) because it would have been obvious to improve blood glucose monitoring.

Regarding claim 12, Blackadar discloses 
A monitoring system monitoring a glucose level of a patient, the monitoring system comprising ([0020]: the reference teaches an intelligent activity monitor 100):
a continuous glucose monitoring device including a sensing element to obtain glucose measurement data pertaining to the patient ([0074]: a physiological sensing element, such as a light-sourced based blood glucose reader (see para. [0075]), construed as a continuous blood glucose reader, which can obtain measurement data), store the glucose measurement data in a data storage element at the continuous glucose monitoring device ([0063]: activity monitor 100, which is at the fitness sensing system, stores data, such as the glucose measurement data); 
a remote device coupled to a communications network ([0090]: a remote device connected to a data service, construed to be a communications network) different from the personal area network ([0090]: the data service is different than the personal area network); and
a monitoring application at a client device paired with the continuous glucose monitoring device coupled to the communications network to obtain identifying information associated with the patient ([0074]: the fitness sensing system 111, interpreted as a monitoring application, is coupled to a physiological sensing element, and [0179] discloses a private key encryption, which is a form of identifying information) via one or more graphical user interface (GUI) elements provided by the monitoring application (para. [0063]: an external device, such as a mobile phone (interpreted as a client device) includes a graphical user interface element corresponding to a plurality of event types, such as a blood glucose event or a blood pressure event), transmit the identifying information to the remote device ([0090]: the data is transmitted to a remote device connected to a data service) to create a patient monitoring record for the patient in a database (para. [0174]: the system collects sensed parameters and uploads the data to a server, construed as a patient monitoring record) and establish an association between the client application and the patient monitoring record in the database (Blackadar, para. [0089]: activity data, construed as event log data, is received along with descriptive information, such as, “a measure of intensity or pace of the activity, a measure of energy expended during the activity, a measure of distance traveled during the activity, and a duration of the activity,” which is associated with the event and is maintained as such), monitor a personal area network ([0074]: the fitness sensing system 111 monitors physiology, such as blood glucose) a Bluetooth Low Energy (BLE) ([0063]: a transceiver comprising a Bluetooth port), receive the glucose measurement data from the continuous glucose monitoring device over the personal area network via the communications session ([0063]: a mobile device, construed to be the client computing device, can communicate with other devices, such as, activity monitor 100 via a network. The activity monitor 100 is configured to send and receive data with devices on the network, construed as a communications network), automatically upload the glucose measurement data to the remote device over the communications network ([0090]: a remote device connected to a data service automatically ports data by a versatile sensor without any data uploading or downloading actions required by the user), 
the glucose measurement data is uploaded in the background and maintained hidden (para. [0231]: the data is ported without any data uploading or downloading actions required by the user, construed as in the background and maintained hidden because no actions are required by the user and activity monitor 100, which is at the fitness sensing system, stores data, such as the glucose measurement data, see para. [0063]); and 
automatically upload the event record to the remote device upon creation of the event record ([0090]: characteristics of the activity data, construed to be an event record, are uploaded to a remote device via data service 360); 
The method of Blackadar discloses securely sending and receiving data over a network. (Blackadar, paras. [0073], [0184]). However, the method of Blackadar does not explicitly recite a personal area network different than the communications network for a data ready indication in advertisement packet of a message communicated from the continuous glucose monitoring device; and provide the data ready indication when an amount of stored glucose measurement data exceeds a threshold, wherein the client application limits establishing communications sessions with the continuous glucose monitoring device when the data ready flag is not set.
Roberts teaches that it is old and well known in the art of data communications to provide a data ready indication when an amount of stored glucose measurement data exceeds a threshold (Roberts, para. [0096] - [0097]: a session is monitored for a data ready flag, such as a handshake between two entities, construed as a different network, by evaluating the session prior to creating a secure communication session over a network; the evaluation can be initiated by a monitoring device, such as an implanted medical device, see para. [0097]);
monitor a personal area network ([0074]: the fitness sensing system 111 monitors physiology, such as blood glucose) for the data ready indication in advertisement packet of a message communicated from the continuous glucose monitoring device (Roberts, para. [0096] - [0097]: a session is monitored for a data ready flag, such as a handshake between two entities, construed as a different network, by evaluating the session prior to creating a secure communication session over a network; the evaluation can be initiated by a monitoring device, such as an implanted medical device, see para. [0097])
automatically establish a communications session with the continuous glucose monitoring device on the personal area network in response to detecting the data ready indication using stored identification information for the continuous glucose monitoring device (Roberts, [0058]: upon authentication, IMD 20 and programmer 32 autonomously being to communicate securely), and automatically dissociate the client computing device and the continuous glucose monitoring device when an elapsed time since pairing the client computing device and the continuous glucose monitoring device is greater than a monitoring period duration (Roberts, [0104]: the communications session is ended after count expires, such as  a threshold time is reached), wherein
the continuous glucose monitoring device provides the data ready indication by setting a data ready flag in the BLE advertisement packet (Roberts, para. [0096] - [0097]: a session is monitored for a data ready flag, such as a handshake between two entities, construed as a different network, by evaluating the session prior to creating a secure communication session over a network; the evaluation can be initiated by a monitoring device, such as an implanted medical device, see para. [0097]) when an amount of stored glucose measurement data exceeds a threshold (Roberts, para. [0104]: a communications sessions can be triggered, for example, when a threshold is reached); 
the monitoring application limits establishing communications sessions with the continuous glucose monitoring device when the data ready flag is not set (Roberts, para. [0096]: the handshaking process can set interrupt procedures and other protocol, construed as limiting a communications session); to improve data transfer. Roberts, para. [0034].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Blackadar to establish a communications session in response to the data ready flag as taught by Roberts in order to improve data transfer because Roberts suggests this feature is desirable to create a secure connection between devices. 
Langheier teaches that it is old and well known in the art of healthcare to include the monitoring application is further configured to provide a home screen GUI display including an add event button (Langheier, Fig. 19A: a GUI display, including an add entry button), provide an event type selection GUI display including a plurality of selectable GUI elements (Langheier, [0077]; Fig. 19B: selection of the add entry button being the screen in Fig. 19B, which includes a plurality of selectable elements to add a new meal or activity) corresponding to various different types of lifestyle events likely to influence the glucose level of the patient for indication of a type of lifestyle event of the various different types of lifestyle events to add to an event log in response to selection of the add event button (Langheier, [0077]; Fig. 19B: a new meal or activity are lifestyle events that would influence glucose levels and are used to create a log, such as total calories eaten), provide an event description GUI display including one or more GUI elements (Langheier, [0079]; Fig. 20: selection of the add entry button bring up an “add an activity” interface, which allows user to select and then describe an activity) prompting the patient for receiving descriptive information characterizing a selected type of lifestyle event (Langheier, [0080]; Fig. 23: showing a prompt to describe the activity, such as by entering a new food entry) in a manner that is influenced by the selected type of lifestyle event in response to selection of one of the plurality of selectable GUI elements (Langheier, [0080]; Fig. 23: the food entry is influenced by the particular lifestyle event that was entered, so when a “breakfast” activity is selected, the user is prompted to enter a food, such as breakfast cereal), create an event record maintaining an association between the selected type of lifestyle event and the descriptive information associated with the event (Langheier, [0063]; Fig. 2: the entries are stored in history).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Blackadar and Roberts to include providing, by the client application at the client computing device, a home screen GUI display including an add event button; in response to selection of the add event button, providing, by the client application at the client computing device, an event type selection GUI display including a plurality of selectable GUI elements corresponding to various different types of lifestyle events likely to influence the glucose level of the patient for indication of a type of lifestyle event of the various different types of lifestyle events to add to an event log; in response to selection of one of the plurality of selectable GUI elements, providing, by the client application at the client computing device, an event description GUI display including one or more GUI elements prompting the patient for receiving descriptive information characterizing a selected type of lifestyle event in a manner that is influenced by the selected type of lifestyle event; creating, at the client computing device, an event record maintaining an association between the selected type of lifestyle event and the descriptive information associated with the event; as taught by Langheier in order to improve diabetes care because Langheier suggests this feature is desirable to improve the consistency with which more of us understand how and what we eat. 


claim 15, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
the monitoring application providing one or more graphical user interface displays on the client device including graphical user interface elements for defining an event related to the physiological condition (Blackadar, para. [0145]: an interface allowing a user to input calibration data), wherein: 
the client device includes a user input device for receiving indicia of an event type and descriptive information associated with the event via the graphical user interface elements; and an event record maintaining an association between the event type and the descriptive information is automatically uploaded from the client device to the remote device over the communications network upon creation (Blackadar, para. [0089]: activity data, construed as event log data, is received along with descriptive information, such as, “a measure of intensity or pace of the activity, a measure of energy expended during the activity, a measure of distance traveled during the activity, and a duration of the activity,” which is associated with the event and is maintained as such).

Regarding claim 16, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses:
wherein the sensing element comprises an interstitial glucose sensing element providing the glucose measurement data comprising glucose levels sensed by the interstitial glucose sensing element and characteristic impedances associated with the interstitial glucose sensing element (Blackadar – para. [0077]: “[a] second package of the sensing system may comprise a blood glucose monitor.” A blood glucose monitor is capable of providing glucose level data).

claim 28, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the one or more GUI elements prompt the patient to input different types of descriptive information or different amounts of descriptive information characterizing different aspects of the selected type of lifestyle event depending on the selected type of lifestyle event (Langheier, [0080]; Fig. 23: the food entry is influenced by the particular lifestyle event that was entered, so when a “breakfast” activity is selected, the user is prompted to enter a food, such as breakfast cereal).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include wherein the one or more GUI elements prompt the patient to input different types of descriptive information or different amounts of descriptive information characterizing different aspects of the selected type of lifestyle event depending on the selected type of lifestyle event, as taught by Langheier in order to improve diabetes care because Langheier suggests this feature is desirable to improve the consistency with which more of us understand how and what we eat. 

Regarding claim 29, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the plurality of selectable GUI elements comprise at least one of an exercise button, a medication button, a meal button, an injection button, and a sleep button (Langheier, [0080]; Fig. 23: showing a prompt to enter a new food entry, construed as a meal button).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include wherein the plurality of selectable GUI elements comprise at least one of an exercise button, a medication button, a meal button, an injection button, and a sleep button, as taught by Langheier in order to improve diabetes care because 

Regarding claim 30, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein when the selected type of lifestyle event comprises an exercise event (Langheier, [0077]; Fig. 19B: selectable elements to add a workout), the event description GUI display comprises an exercise description GUI display comprising selectable GUI elements for characterizing an intensity of exercise (Langheier, Fig. 19C: the user can enter intensity, such as bicycling < 10 mph).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include wherein when the selected type of lifestyle event comprises an exercise event, the event description GUI display comprises an exercise description GUI display comprising selectable GUI elements for characterizing an intensity of exercise, as taught by Langheier in order to improve diabetes care because Langheier suggests this feature is desirable to improve the consistency with which more of us understand how we exercise. 

Regarding claim 31, the combination discloses each of the limitations of claim 30 as discussed above, and further discloses:
generating, by the client application, an updated home screen GUI display that includes a graphical representation of the exercise event in an event log feed within an event log region after creation of the event record (Langheier, [0077]: users can add pictures of certain exercises).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include generating, by the client application, an updated 

Regarding claim 32, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein when the selected type of lifestyle event comprises a meal event, the event description GUI display comprises a meal description GUI display including selectable GUI elements for characterizing a size of a meal or a number of carbohydrates associated with the meal (Langheier, [0080]; Fig. 23: when a “breakfast” activity is selected, the user is prompted to characterize a food, such as breakfast cereal).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include wherein when the selected type of lifestyle event comprises a meal event, the event description GUI display comprises a meal description GUI display including selectable GUI elements for characterizing a size of a meal or a number of carbohydrates associated with the meal, as taught by Langheier in order to improve diabetes care because Langheier suggests this feature is desirable to improve the consistency with which more of us understand how and what we eat. 

Regarding claim 33, the combination discloses each of the limitations of claim 32 as discussed above, and further discloses:
generating, by the client application, an updated home screen GUI display that includes a graphical representation of the meal event in an event log feed within an event log region after creation of the event record (Langheier, [0077]: users can add pictures of certain foods).


Regarding claim 39, Blackadar discloses 
A non-transitory computer-readable medium having instructions stored thereon that are executable by a processing system of the client computing device to perform a method comprising ([0020]: the reference teaches an intelligent activity monitor 100):
obtaining identifying information associated with the patient ([0179]: a private key encryption, which is a form of identifying information) via one or more graphical user interface (GUI) elements provided by a client application at a client computing device (para. [0063]: an external device, such as a mobile phone (interpreted as a client device) includes a graphical user interface element corresponding to a plurality of event types, such as a blood glucose event or a blood pressure event), wherein the identifying information is transmitted to a remote device on a communications network ([0090]: the data is transmitted to a remote device connected to a data service, construed to be a communications network) to create a patient monitoring record for the patient in a database and establish an association between the client application and the patient monitoring record in the database ([0089]: activity data, construed as event log data, is received along with descriptive information, such as, “a measure of intensity or pace of the activity, a measure of energy expended during the activity, a measure of distance traveled during the activity, and a duration of the activity,” which is associated with the event and is maintained as such);
a Bluetooth Low Energy (BLE) ([0063]: a transceiver comprising a Bluetooth port) a continuous glucose monitoring device, the continuous glucose monitoring device being coupled to a sensing element to obtain glucose measurement data for the patient ([0074]: the fitness sensing system 111, construed as a monitoring device, is coupled to a physiological sensing element, such as a light-sourced based blood glucose reader (see para. [0075]), construed as a continuous blood glucose reader, which can obtain measurement data), store the glucose measurement data in a data storage element at the continuous glucose monitoring device ([0063]: activity monitor 100, which is at the fitness sensing system, stores data, such as the glucose measurement data);
receiving the glucose measurement data from the continuous glucose monitoring device over the personal area network via the communications session ([0063]: a mobile device, construed to be the client computing device, can communicate with other devices, such as, activity monitor 100 via a network. The activity monitor 100 is configured to send and receive data with devices on the network, construed as a communications network); 
automatically uploading the glucose measurement data to the remote device on the second network different from the personal area network ([0090]: characteristics of the activity data, construed to be measurement data, is uploaded to a remote device via data service 360, construed to be the second network), wherein the glucose measurement data is uploaded in the background and maintained hidden (para. [0231]: the data is ported without any data uploading or downloading actions required by the user, construed as in the background and maintained hidden because no actions are required by the user and activity monitor 100, which is at the fitness sensing system, stores data, such as the glucose measurement data, see para. [0063]) and the remote device stores the glucose measurement data in association with the patient monitoring record (para. [0231]: the data, including the measurement data and sensed parameters (para. [0274]) are uploaded to the server, construed as the remote device);
automatically uploading the event record from the client computing device to the remote device upon creation of the event record at the client computing device ([0090]: characteristics of the activity data, construed to be an event record, are uploaded to a remote device via data service 360).
The method of Blackadar discloses securely sending and receiving data over a network. (Blackadar, paras. [0073], [0184]). However, the method of Blackadar does not explicitly recite:
a personal area network different than the communications network for a data ready indication in advertisement packet of a message communicated from the continuous glucose monitoring device; 
provide the data ready indication when an amount of stored glucose measurement data exceeds a threshold, wherein the client application limits establishing communications sessions with the continuous glucose monitoring device when the data ready flag is not set;
in response to detecting the data ready flag: autonomously establishing, by the client computing device, a communications session with the continuous glucose monitoring device on the personal area network using stored identification information for the continuous glucose monitoring device;
providing, by the client application at the client computing device, a home screen GUI display including an add event button;
in response to selection of the add event button, providing, by the client application at the client computing device, an event type selection GUI display including a plurality of selectable GUI elements corresponding to various different types of lifestyle events likely to influence the glucose level of the patient for indication of a type of lifestyle event of the various different types of lifestyle events to add to an event log;

creating, at the client computing device, an event record maintaining an association between the selected type of lifestyle event and the descriptive information associated with the event. 
Roberts teaches that it is old and well known in the art of data communications to monitor, a personal area network different than the communications network for a data ready indication in an advertisement packet of a message communicated from devices (Roberts, para. [0096] - [0097]: a session is monitored for a data ready flag, such as a handshake between two entities, construed as a different network, by evaluating the session prior to creating a secure communication session over a network; the evaluation can be initiated by a monitoring device, such as an implanted medical device, see para. [0097]); and provide the data ready indication by setting a data ready flag in the advertisement packet when an amount of stored glucose measurement data exceeds a threshold (Roberts, para. [0104]: a communications sessions can be triggered, for example, when a threshold is reached), wherein the client application limits establishing communications sessions with the continuous glucose monitoring device when the data ready flag is not set (Roberts, para. [0096]: the handshaking process can set interrupt procedures and other protocol, construed as limiting a communications session);
in response to detecting the data ready flag: autonomously establishing a communications session with the continuous glucose monitoring device on the personal area network using stored identification information for the continuous glucose monitoring device (Roberts, [0058]: upon authentication, IMD 20 and programmer 32 autonomously being to communicate securely) to improve data transfer. Roberts, para. [0034].
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Blackadar to establish a communications session in response to the data ready flag as taught by Roberts in order to improve data transfer because Roberts suggests this feature is desirable to create a secure connection between devices. 
providing a home screen GUI display including an add event button (Langheier, Fig. 19A: a GUI display, including an add entry button);
in response to selection of the add event button, providing an event type selection GUI display including a plurality of selectable GUI elements (Langheier, [0077]; Fig. 19B: selection of the add entry button being the screen in Fig. 19B, which includes a plurality of selectable elements to add a new meal or activity) corresponding to various different types of lifestyle events likely to influence the glucose level of the patient for indication of a type of lifestyle event of the various different types of lifestyle events to add to an event log (Langheier, [0077]; Fig. 19B: a new meal or activity are lifestyle events that would influence glucose levels and are used to create a log, such as total calories eaten);
in response to selection of one of the plurality of selectable GUI elements, providing an event description GUI display including one or more GUI elements (Langheier, [0079]; Fig. 20: selection of the add entry button bring up an “add an activity” interface, which allows user to select and then describe an activity) prompting the patient for receiving descriptive information characterizing a selected type of lifestyle event (Langheier, [0080]; Fig. 23: showing a prompt to describe the activity, such as by entering a new food entry) in a manner that is influenced by the selected type of lifestyle event (Langheier, [0080]; Fig. 23: the food entry is influenced by the particular lifestyle event that was entered, so when a “breakfast” activity is selected, the user is prompted to enter a food, such as breakfast cereal);
creating an event record maintaining an association between the selected type of lifestyle event and the descriptive information associated with the event (Langheier, [0063]; Fig. 2: the entries are stored in history).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Blackadar and Roberts to include providing, by the client application at the client computing device, a home screen GUI display including an add event button; in response to selection of the add event button, providing, by the client application at the client computing device, an event type selection GUI display including a plurality of selectable GUI elements corresponding to various different types of lifestyle events likely to influence the glucose level of the patient for indication of a type of lifestyle event of the various different types of lifestyle events to add to an event log; in response to selection of one of the plurality of selectable GUI elements, providing, by the client application at the client computing device, an event description GUI display including one or more GUI elements prompting the patient for receiving descriptive information characterizing a selected type of lifestyle event in a manner that is influenced by the selected type of lifestyle event; creating, at the client computing device, an event record maintaining an association between the selected type of lifestyle event and the descriptive information associated with the event; as taught by Langheier in order to improve diabetes care because Roberts suggests this feature is desirable to improve the consistency with which more of us understand how and what we eat. 

Regarding claim 40, the combination discloses each of the limitations of claim 39 as discussed above, and further discloses:
wherein the one or more GUI elements prompt the patient to input different types of descriptive information or different amounts of descriptive information characterizing different aspects of the selected type of lifestyle event depending on the selected type of lifestyle event (Langheier, [0080]; Fig. 23: the food entry is influenced by the particular lifestyle event that was entered, so when a “breakfast” activity is selected, the user is prompted to enter a food, such as breakfast cereal).

Regarding claim 41, the combination discloses each of the limitations of claim 39 as discussed above, and further discloses:
wherein the plurality of selectable GUI elements comprise at least one of an exercise button, a medication button, a meal button, an injection button, and a sleep button (Langheier, [0080]; Fig. 23: showing a prompt to enter a new food entry, construed as a meal button).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0217979 to Blackadar, et al. (“Blackadar”) in view of U.S. Patent Publication No. 2012/0271380 to Roberts, et. al. (“Roberts”) in further view of U.S. Patent Publication No. 2012/0094258 to Langheier, et. al. (“Langheier”) in further view of U.S. Patent Applicant No. 2013/0204414 to Yoshikawa, et. al. (“Yoshikawa”).

Regarding claim 27, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
providing, by the client application at the client computing device, a home screen GUI display including an event log region (Blackadar, para. [0220]: the system detects log data, such as glucose, above a threshold level, and sends a signal via a display).
However, Blackadar does not explicitly recite generating, by the client application, an updated home screen GUI display that includes an upload indication within the event log region presented at the top of an event log feed ordered in reverse chronological order.
Yoshikawa teaches that it is old and well known in the art of healthcare to include: generating, by the client application, an updated home screen GUI display that includes an upload indication and an event indication corresponding to the event record in an event log feed within the event log region, wherein the event log feed is ordered in reverse chronological order. (Yoshikawa, para. [0014]: generating a list of previous transmissions (construed to include an event indication corresponding to the event record in an event log feed because a list of transmissions is event log), including uploads, in reverse chronological order on a home screen (see Fig. 1B, showing Home 110) GUI display).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to include generating, by the client application, an updated home screen GUI display that includes an upload indication within the event log region presented at the top of an event log feed ordered in reverse chronological order (as taught by Yoshikawa) because it would have been obvious to improve usability of the system and ease user’s access to data with a reverse chronological display of downloaded log data.

Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0217979 to Blackadar, et al. (“Blackadar”) in view of U.S. Patent Publication No. 2012/0271380 to Roberts, et. al. (“Roberts”) in further view of U.S. Patent Publication No. 2012/0094258 to Langheier, et. al. (“Langheier”) in further view of WO Publication No. 2014145049 to Taub, et. al. (“Taub”).

Regarding claim 34, the combination discloses each of the limitations of claim 32 as discussed above, and further discloses:
wherein the meal description GUI display includes a bolus button for inputting descriptive information pertaining to a bolus of insulin related to the meal event (Taub – para. [0539]: a bolus calculator to calculate the bolus for each meal).

claim 35, the combination discloses each of the limitations of claim 34 as discussed above, and further discloses:
further comprising generating a bolus description GUI display comprising a GUI element for inputting an amount of units of insulin associated with the bolus in response to selection of the bolus button (Taub – para. [0539]: a bolus calculator allows users to input a recommended insulin dosage amount).

Regarding claim 36, the combination discloses each of the limitations of claim 35 as discussed above, and further discloses:
wherein the meal description GUI display includes a medication button for inputting descriptive information pertaining to an oral medication (Taub – para. [0539]: a bolus calculator allows users to input a recommended insulin dosage amount), wherein the method further comprises further comprising providing an updated bolus description GUI display in response to selection of the medication button to create a medication event record (Taub – para. [0539]: the entered amount of insulin is logged), wherein the updated bolus description GUI display includes a medication region with GUI elements for inputting descriptive information pertaining to a medication event (Taub – para. [0539]: allows users to input a recommended insulin dosage amount).

Regarding claim 37, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein when the selected type of lifestyle event comprises an injection event Taub – para. [0647]: as icon representative of glucose related events, including injection of rapid-acting insulin), the event description GUI display comprises a bolus description GUI display including at least one GUI element for inputting an amount of insulin associated with a bolus or a type of insulin administered (Taub – para. [0539]: allows users to input a recommended insulin dosage amount).

Regarding claim 38, the combination discloses each of the limitations of claim 37 as discussed above, and further discloses:
further comprising providing an updated bolus description GUI display in response to selection of a medication button to create a medication event record (Taub – para. [0540]: an Insulin Calculator Interface Setup screen 3800), wherein the updated bolus description GUI display includes a medication region with GUI elements for inputting descriptive information pertaining to a medication event concurrent to the injection event (Taub – para. [0542]: an Insulin Calculator Interface Setup screen allows users to enter recommended medication dosage amounts).

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 11/25/2020, with respect to the 35 USC § 103 rejection of Claims 1, 4-8, 10-12, 15-18, and 21-25  have been considered but are not persuasive. Applicant argues that Blackadar and Roberts in view of Berardinelli fails to the claims as amended. The argument is moot because the claims have been rejected over Blackadar view of Roberts, Langheier, and Taub. 
For the reasons set forth in the 35 USC § 103 rejection of claims 1 and 3-16 above, the references cited in the rejection render amended Claims 1,10,12,15-16, 27-41 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2016/0103910 to Kim, et al. (“Kim”), U.S. Patent et al. (“Becker”), and U.S. Patent Publication No. 2019/0019573 to Lake, et al. (“Lake”).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/SHYAM M GOSWAMI/Examiner, Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686